Citation Nr: 0033411	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left distal fibula, currently 
evaluated as 10 percent disabling.

2.  Entitlement to special monthly compensation for loss of 
use of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1948 to 
February 1952.

This appeal arises from a January 1995, Department of 
Veterans Affairs Regional Office (VARO), Albuquerque, New 
Mexico, rating decision which denied the appellant 
entitlement to a compensable rating for his service-connected 
residuals of a fracture of the left distal fibula; and from a 
February 2000 rating decision which denied the appellant 
entitlement to special monthly compensation for loss of use 
of the left foot.

The Board remanded the appellant's claim following the 
submission of additional evidence in January 2000, and VARO 
granted the appellant a higher rating from 0 to 10 percent 
for service-connected residuals of a fracture of the left 
distal fibula in a February 2000 decision.  The claim has now 
been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Residuals of a fracture of the left distal fibula consist 
principally of ankle pain, tenderness, weakness and moderate 
limitation of motion of the ankle. 

2.  Service-connected disability does not cause diminished 
functioning of the left foot so that the appellant would be 
equally well-served by an amputation of the left foot with 
use of a suitable prosthetic appliance.

3. There are no extraordinary factors associated with the 
service-connected residuals of the fracture of the left 
distal fibula productive of an unusual disability picture 
such as to render application of the regular schedular 
provisions impractical.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected 
residuals of a fracture of the left distal fibula are no more 
than 20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Codes 5262, 5263, 5270, 
5271 (2000).

2.  The criteria for special monthly compensation for loss of 
use of the left foot are not met.  38 U.S.C.A. §§ 1114(k), 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left distal fibula, currently 
evaluated as 10 percent disabling.

The appellant's claim has been adequately developed for 
appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent medical 
history.

The appellant sustained a simple fracture of the left distal 
fibula during military service and is service-connected for 
residuals of the fracture, currently evaluated as 10 percent 
disabling.  According to Dorland's Ilustrated Medical 
Dictionary 503, 26th ed. (1985), the fibula is the outer and 
smaller of the two bones of the leg.  Accordingly, and as is 
reflected in the medical evidence, the appellant's fracture 
at the distal end is expected to affect function of the 
ankle. 

VA treatment records show that in 1997, the appellant 
provided a history of knee surgery 3 years earlier for an 
infected knee.  He indicated that since this, his left 
knee/leg was very stiff, sore and swelled a lot if he stood 
up or did weight bearing too long.  He used a walking cane to 
avoid the problem.  December 1997 x-rays of the appellant's 
knees revealed effusion of the left femur to the left tibia 
and fibula.  No joint space was identified.  There were 
defects in the femur and tibia consistent with fixation 
screws from fusion surgery.  An April 1998 entry reported 
that the appellant had a history of left leg fusion in 1993 
and was having swelling of the left knee when he walked short 
distances.  His left hip was painful and grinding when he 
moved his leg/hip.  He used a wheel chair most of the time.  
However, treatment records were negative for complaints or 
findings referable to his status post left distal fibula 
fracture.

A VA examination was conducted in March 1999.  The appellant 
reported a history of left knee arthroplasty and fusion.  He 
stated that he had been in a wheelchair since 1994.  He 
claimed that he had some limited ambulation ability at home 
with a cane or using his wheelchair as a walker.  He reported 
that when he started to ambulate he would have swelling and 
pain in his lateral left ankle.  The lateral left ankle also 
seemed to give out on him.  He took Tylenol for pain in his 
left lower extremity with some relief. 

The examiner observed that there was just slight swelling 
over the lateral malleolus.  There was no obvious deformity.  
The skin was intact.  There was no erythema present.  There 
was mild tenderness over the anterior talofibular ligament 
area.  The ankle joint seemed stable with no laxity.  The 
appellant was only able to ambulate with difficulty using his 
wheelchair as a walker.  He had a noticeable limp and 
complained of pain in his left leg when he ambulated about 
three steps.  Range of motion of the left ankle was extension 
to 10 degrees, flexion to 35 degrees, inversion to 25 
degrees, and eversion to 0 degrees.  He complained of pain in 
the ankle when he attempted to evert it.  The examiner 
diagnosed status post multiple episodes of refracturing his 
left distal fibula, symptomatic; and status post infection of 
the left knee arthroplasty with joint currently fused.

At his March 1999 hearing on appeal, the appellant testified 
regarding his left ankle.  He claimed that his ankle would 
give out on him and he would fall.  He reported that he was 
limited in his ability to walk, and that he could only walk a 
block or a half a block before his legs would start to swell.  
He indicated that he had injured his ankle numerous times 
since service.  He testified that he took pain medication for 
ankle pain.  He reported that he did not wear an ankle brace 
because he used a wheelchair.  He indicated that his ankle 
was swollen and would swell more if he stood on it.  He also 
indicated that his left extremity was shorter than his right 
and that he wore a shoe lift of about an inch to compensate 
for this.

A June 2000 VA treatment entry was submitted which indicated 
that the appellant was referred for brace evaluation.  He had 
used a metal ankle fixation orthotic until recently when he 
had been given a new shoe with a built up sole.  He fell 
twisting his ankle and felt that he needed support at his 
ankle.  The examiner observed that he had a fused knee with 
short left leg and poor ankle support.  It was recommended 
that he add Becker ankle and uprights to the shoe for better 
ankle support and follow up with his primary care provider.

For moderate limitation of motion of the ankle, a 10 percent 
disability rating is warranted; a 20 percent disability 
rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  

Ankylosis of the ankle in plantar flexion, less than 30 
degrees, warrants a 20 percent disability rating; a 30 
percent disability rating is warranted for ankylosis in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
disability rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71 Diagnostic 
Code 5270.

The diagnostic criteria for impairment of the tibia and 
fibula call for a 10 percent disability rating for malunion 
of the tibia and fibula with slight knee or ankle disability, 
a 20 percent disability rating for moderate knee or ankle 
disability, and a 30 percent disability rating for marked 
knee or ankle disability; nonunion of the tibia and fibula 
with loose motion, requiring brace, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a Diagnostic Code 5262 
(2000).

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It should 
also be noted that the use of terminology such as "marked" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence shows that residuals of left distal tibia 
fracture include limitation of motion of the ankle to a 
degree which the Board finds to be no more than moderate.  
Accordingly, the appellant is not entitled to a rating 
greater than the currently assigned 10 percent under 
Diagnostic Code 5271.  In view of the fact that neither 
ankylosis of the ankle nor malunion of the tibia is shown, he 
is not entitled to a higher rating under Diagnostic Codes 
5270 or 5262, respectively.

The evaluation of a musculoskeletal disability also requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The clinical 
evidence in this case shows that the appellant's complaints 
include pain and giving- way of the ankle.  Although laxity 
of the ankle ligaments was not observed, poor ankle support 
was noted clinically.  The Board finds that he has functional 
impairment of the ankle due to pain and weakness, thereby 
supporting an additional 10 percent pursuant to 38 C.F.R. §§ 
4.40, 4.45.  Accordingly, the combined rating for the 
fracture residuals is properly 20 percent.  38 C.F.R. § 4.20.

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that the appellant's service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).

The Board concludes that no more than a 20 percent disability 
rating is warranted for the appellant's service-connected 
residuals of a fracture of the left distal fibula. 

2.  Entitlement to special monthly compensation for loss of 
use of the left foot.

The term "loss of use" of a foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining functioning, such as balance, propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more. Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Applying the pertinent legal criteria to the clinical 
evidence summarized above, the evidence, while demonstrating 
a significant service connected disability affecting the 
appellant's left ankle, does not in the opinion of the Board 
contain clinical findings from which it could reasonably be 
concluded that the appellant has service-connected disability 
that results in any of the examples or criteria listed under 
38 C.F.R. § 3.350(a)(2) such as "complete ankylosis of two 
major joints of an extremity," "extremely unfavorable 
ankylosis of the knee," or "shortening of the lower extremity 
of 3 1/2 inches or more.  Moreover, "complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop" is not demonstrated.  In short, there is nothing 
of record to suggest that the disability picture associated 
with the service connected left fibula fracture that equates 
to the severe level of disability required for a finding of 
"loss of use" of the left foot.  While there is marked 
limitation of the left ankle, it is not shown by the evidence 
on file that the appellant is unable to use his foot for 
ambulation or for balance secondary to service-connected 
residuals of a left distal fibula fracture.  That is, 
sufficient function remains so that it cannot be said that 
the appellant would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  

While the Board has carefully considered the contentions and 
testimony submitted by and on behalf of the appellant, the 
controlling factor in the denial of the appellant's claim is 
the lack of evidence reasonably suggestive of "loss of use" 
of the left foot due to service-connected disability.  As the 
governing provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63 
require a showing of such service-connected disability, the 
claim for special monthly compensation for loss of use of the 
foot must be denied.


ORDER

An increased rating for service-connected residuals of a 
fracture of the left distal fibula is granted subject to 
regulations regarding monetary awards. 

Special monthly compensation for loss of use of the left foot 
is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

